Foster, J.
The tenth section of the act of March 3, 1853, contained a provisional enlargement or extension of the tenure of office of certain officers, and continued the liability of the sureties on their official bonds during said term. The question at issue is whether Jameson, the principal defendant, comes within the scope of that provision.
Let us first observe what officers were to be appointed in virtue of that act. They were a surveyor general and register and receiver of the land-office for the state of California, and certain others registers and receivers in said state, in the discretion of the president. Sections 1 and 5.
Now the tenth section enlarges the official term of these officers, and also every other like officer of the United States, L e., every other surveyor general, register and receiver of the United States, until their successors were commissioned, and holds their bondsmen liable for their official acts during such time. It would be a strained construction of the words used, to say that they meant every other like officer in the state of California. At that time, it is fair to presume, there were no other like officers in California, and no provision for any except such as this act provided for. The act says, also every other like officer of the United States. It is broad and sweeping in its terms, and I have no doubt was intended to apply to every other like officer in the United States. The recitation of this section in the bond indicates that the contracting parties so understood it at the time. The demurrer must be overruled, and defendants may have 20 days to answer.
DüNdy, J., being interested, took no part in this case.